DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 03/092022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

 Status of the Claims
Claim 30 is amended. Claim 39 is added. Claims 1-4, 6-13 and 15-39 are pending in the application.
The claims have been carefully reviewed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



A review of the specification [0056] that “a non-transitory tangible computer 
readable media comprising instructions executable by one or more processors to cause 
transmission and reception of control and data traffic in a multicarrier OFDM 
communication systems. Yet other example embodiments may comprise an article of 
manufacture that comprises a non-transitory tangible computer readable machine- accessible medium having instructions encoded thereon for enabling programmable 
hardware to cause a device (e.g. wireless communicator, wireless device, base station, 
etc.) to enable transmission and reception of control and data traffic in a multicarrier 
OFDM communication system” does not cover “machine readable storage medium”.  Therefore, the claims may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation non-transitory computer-readable medium to the claims. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 

Examiner’s Remarks
Independent claim 19 have been carefully reviewed. Although the claim is still deemed allowable, the claim may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation non-transitory computer-readable medium to the claim.
 In the previous action (Final rejection dated 01/24/2022) claims 1-4, 6-13 and 15-38 are allowed. Claims 30-33 and 35-38 are rejected. Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In an effort to advance prosecution, Examiner interviewed with Applicant representative Dongil Moon on 03/21/2022 regarding amendment to claim 34 into claim 30 to have the claim allowed, because current 
Amended current 30 recited as follow:
	30. (Currently Amended) A method comprising: transmitting, by a base station: 
a first plurality of synchronization signals, in a time interval, via a first downlink carrier corresponding to a first carrier type
a second plurality of synchronization signals, in the time interval, via a second downlink carrier corresponding to a second carrier type
wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier are offset, in symbols, from the second plurality of synchronization signals of the second downlink carrier, and 
wherein a boundary of a radio frame of the first downlink carrier is aligned with a boundary of a radio frame of the second downlink carrier; and 
communicating with one or more wireless devices via the first downlink carrier and the second downlink carrier.
Prior art found, Pub. No.: US 2013/0003668 A1 to Xiao et al. discloses carrier 1 and carrier 2 (carrier 1 is the primary CC while carrier 2 is the secondary CC). Fig. 8 shows boundary of   carrier 1 aligned with boundary of carrier 2; see fig. 8; [0086].

    PNG
    media_image1.png
    295
    290
    media_image1.png
    Greyscale

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-33, 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldemair et al. US 2012/0082152 A1 hereinafter Baldemair in view of Xiao et al. US 2013/003665 A1 hereinafter Xiao.
Regarding claim 30. Baldemair discloses A method comprising: 

a first plurality of synchronization signals, in a time interval, via a first downlink carrier corresponding to a first carrier type, [0089]; signals (PSS and SSS); [0089]-[0093; PSS/SSS in Synchronization Master Component Carrier (SMCC) that enables PSS/SSS]; and 
a second plurality of synchronization signals, in the time interval, via a second downlink carrier corresponding to a second carrier type, [0089]; signals (PSS and SSS); [0089]-[0093]: PSS/SSS in Synchronization Slave Component Carrier (SSCC);
wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier are offset, in symbols, from the second plurality of synchronization signals of the second downlink carrier, synchronization for, [0101]: downlink from the eNB, SMCCs that are candidates for use by a terminal for synchronization of one or more SSCCs (SMCC/first carrier type; SSCC/second carrier type); [0101] further discloses that are offset,
communicating with one or more wireless devices via the first downlink carrier and the second downlink carrier, a wireless terminal (such as user equipment 110-1 of FIG. 13). 
Baldemair does not explicitly disclose wherein a boundary of a radio frame of the first downlink carrier is aligned with a boundary of a radio frame of the second downlink carrier.
Xiao discloses wherein a boundary of a radio frame of the first downlink carrier is aligned with a boundary of a radio frame of the second downlink carrier, fig. 8; carrier 1 and carrier 2 (carrier 1 is the primary CC while carrier 2 is the secondary CC). Fig. 8 shows boundary of   carrier 1 aligned with boundary of carrier 2.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective fling date to modify Baldemair with Xiao to provide flexible spectrum efficiency and maximum bandwidth for the UE, see [0086]-[0089].

Regarding claim 31. Baldemair discloses, wherein the first plurality of synchronization signals comprise primary synchronization signals (PSS) of the first downlink carrier and secondary synchronization signals (SSS) of the first downlink carrier, [0089]; signals (PSS and SSS).

Regarding claim 32. Baldemair discloses, wherein the second plurality of synchronization signals comprise primary synchronization signals (PSS) of the second downlink carrier and secondary synchronization signals (SSS) of the second downlink carrier, (PSS and SSS); [0089]-[0093; PSS/SSS in Synchronization Master Component Carrier (SMCC) and PSS/SSS in Synchronization Slave Component Carrier (SSCC).

Regarding claim 33. Baldemair discloses, in the time interval, the first plurality of synchronization signals of the first downlink carrier do not overlap, in time, any of the second plurality of synchronization signals of the second downlink carrier, [0057], [0089]; on the two carriers f1 and f2 for eNB transmission, synchronization signals (PSS and SSS), no overlap.

Regarding claim 35. Baldemair discloses further comprising transmitting, to the one or more wireless devices, one or more messages indicating one or more offsets between the first plurality of synchronization signals and the second plurality of synchronization signals, [0111]; component carriers contain signals that can be used by the terminal for synchronization, which component carriers are transmitted from a same transmission site (i.e., which component carriers have a known timing offset when received by the terminal); transmission to wireless terminal (such as user equipment 110-1 of FIG. 13). 

Regarding claim 36. Baldemair discloses, wherein transmissions via the first downlink carrier of the first carrier type have a larger coverage area than transmissions via the second downlink carrier of the second carrier type, fig. 6; [0057]; f1 and f2 being exclusively used in the macro and pico layer, respectively. 

Regarding claim 37. Baldemair discloses, wherein the first downlink carrier of the first carrier type and the second downlink carrier of the second carrier type are Long-Term Evolution (LTE) carriers, [0076].

Regarding claim 38. Baldemair discloses, wherein the time interval is at least one of: 
	a slot, [0011]: one slot (0.5 ms) in the time domain; 
	a subframe; 
a transmission time interval (TTI); or 
a plurality of symbols.

Allowable Subject Matter
Claims 34, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 34, the claim recited limitation wherein, in the time interval, the second plurality of synchronization signals of the second downlink carrier overlap, in time, with a control channel of the first downlink carrier.
Regarding claim 39. The claim recites wherein a subcarrier spacing for the first downlink carrier of the first carrier type is different from a subcarrier spacing for the second downlink carrier of the second carrier type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/24/2022


/IVAN O LATORRE/Primary Examiner, Art Unit 2414